Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Reme

dies Division

Center for Tobacco Products,

Complainant

Vv.

New Hop Poh Kitchen LLC,

Respondent.

Docket No. C-13-516

FDA Docket No.

FDA-2013-H-0277

Decision No. CR2767

Date: April 29, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP)

filed an Administrative Complaint

(Complaint) against Respondent, New Hop Poh Kitchen LLC, alleging facts and

legal authority sufficient to justify the iny
$2,000. Respondent did not timely answ
request an extension of time within whic
default judgment against Respondent an

penalty in the amount of $2,000.

position of a civil money penalty of

er the Complaint, nor did Respondent

to file an answer. Therefore, I enter a
order that Respondent pay a civil money

CTP began this case by serving a Complaint on Respondent and filing a copy of

the Complaint with the Food and Drug A
Dockets Management. The Complaint al
individual cigarettes in its establishment,

dministration’s (FDA) Division of
leges that Respondent impermissibly sold
impermissibly sold cigarettes to a minor

in the establishment, and failed to appropriately verify the age of a person

purchasing cigarettes, thereby violating t

e Federal Food, Drug, and Cosmetic Act

(Act) and its implementing regulations found at 21 C.F.R. Part 1140. CTP seeks a

civil money penalty of $2,000.
On March 15, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty. Respondent did not take one of the required
actions within the time provided by regulation.

lam required to issue a default judgment if the Complaint is sufficient to justify a
penalty, and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I must decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns New Hop Poh Kitchen, a business that sells tobacco
products and is located at 49 Central Avenue, Orange, New Jersey -07050.

e On April 17, 2012, an FDA-commissioned inspector observed a violation at
Respondent’s establishment for selling individual cigarettes.

e On July 19, 2012, CTP issued a Warning Letter to New Hop Poh Kitchen
regarding the inspector’s observations from April 17, 2012. The letter
stated that Respondent violated 21 C.F.R. § 1140.14(d) by selling
individual cigarettes in the establishment. The letter also advised
Respondent that if it failed to correct the violation, the FDA may impose a
civil money penalty or take other regulatory action.

e On July 27, 2012, Chen Xiu Juan, site manager of Respondent’s
establishment, responded, in writing, to CTP’s Warning Letter on behalf of
Respondent. He stated that all tobacco products would be removed
immediately from the establishment and that tobacco products no longer
would be sold at the establishment.

¢ On October 23, 2012, CTP acknowledged, in writing, receipt of the
establishment’s response and reminded Respondent of its continuing
obligation to be in compliance with the law.

e¢ On December 17, 2012, FDA-commissioned inspectors documented
additional violations during a subsequent inspection of the establishment.
Specifically, a person younger than 18 years of age was able to purchase
two individual “Newport” cigarettes at approximately 4:21 p.m.
Additionally, the minor’s identification was not verified, by means of
photographic identification containing the bearer’s date of birth, before this
sale.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing cigarettes or smokeless tobacco is younger than 18 years
of age. Under 21 C.F.R. § 1140.14 (d), no retailer may break or otherwise open
any cigarette package to sell or distribute individual cigarettes or a number of
unpackaged cigarettes that is smaller than the quantity in the minimum cigarette
package size of 20 cigarettes. See also 21 C.F.R. § 1140.16(b).

Here, Respondent sold individual cigarettes in violation of the foregoing
regulations on two separate occasions, April 17, 2012, and December 17, 2012. In
addition, Respondent sold cigarettes to a minor on December 17, 2012, and did not
appropriately check the photographic identification of the cigarette purchaser prior
to the transaction. Respondent’s actions and omissions on two separate occasions
at the same retail outlet constitute violations of law for which a civil money
penalty is merited. Accordingly, I find that a civil money penalty of $2,000 is
permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge
